Case 4:18-cv-00442-ALM-CMC Document 76 Filed 10/24/19 Page 1 of 9 PageID #: 1068



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         SHERMAN DIVISION

  EDWARD BUTOWSKY,          §
         Plaintiff,         §
                            §
  v.                        §                       CASE NO. 4:18-cv-442
                            §
  DAVID FOLKENFLIK, ET AL., §
          Defendants.       §

        FEDERAL BUREAU OF INVESTIGATIONS’ RESPONSE IN
          OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL

                               I. INTRODUCTION

        Plaintiff Edward Butowsky requested documents from the Federal

  Bureau of Investigation (“FBI”) through a request submitted pursuant to the

  Department of Justice’s Touhy regulations. The United States Attorney

  denied Butowsky’s request, and Butowsky has now moved to compel the FBI

  to produce those documents. Because this Court does not have the power to

  compel the FBI to produce documents here, Butowsky’s request should be

  denied.

                           II. TOUHY REGULATIONS

        Before discussing the third-party subpoena subject of Butowsky’s

  motion to compel, it is critical to discuss the regulatory scheme that applies

  to requesting documents from federal agencies like the FBI. Pursuant to 5

  U.S.C. § 301, many federal agencies have promulgated so-called Touhy

  BUTOWSKY V. FOLKENFLIK, ET AL.:
  FBI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL              PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 76 Filed 10/24/19 Page 2 of 9 PageID #: 1069



  regulations regulating their employees’ ability to respond to third-party

  subpoenas for official information. These regulations typically prohibit the

  unauthorized release of information by agency employees, provide a

  procedure for centralized agency decision-making concerning how the agency

  will respond to a subpoena or other request for testimony or documents

  served on an agency employee, and provide a procedure by which a

  subpoenaing litigant may obtain an agency decision.

        The validity of such regulations was considered and upheld by the

  Supreme Court in United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

  Touhy involved an FBI agent held in contempt because, pursuant to a

  Department of Justice regulation, he refused to produce certain documents

  subpoenaed by a state prisoner in a federal habeas corpus proceeding. The

  Supreme Court affirmed the reversal of the contempt, concluding that the

  FBI agent’s refusal to produce documents in contravention of the DOJ

  regulation was lawful, and that the regulation centralizing decision-making

  was a valid exercise of Executive authority under the predecessor of the

  current Housekeeping Statute. Id. at 467-68. Ever since, such regulations

  became known as “Touhy regulations.”

        The DOJ Touhy regulations are found at 28 C.F.R. § 16.21, et seq.

  Generally speaking, no employee of the Justice Department may produce any


  BUTOWSKY V. FOLKENFLIK, ET AL.:
  FBI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL                PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 76 Filed 10/24/19 Page 3 of 9 PageID #: 1070



  Justice Department material in any federal case in which the United States

  is not a party. 28 C.F.R. § 16.22(a). When information like documents are

  sought, the United States Attorney shall request a summary of the

  information sought and its relevance to the proceeding. 28 C.F.R. § 16.22(d).

        After a request has been submitted, the United States Attorney

  considers whether disclosure would be appropriate under the rules of

  procedure and whether disclosure is appropriate under the relevant

  substantive law concerning privilege. 28 C.F.R. § 16.26(a). The regulations

  also identify a number of factors that weigh against disclosure. 28 C.F.R. §

  16.26(b). These regulations do not create any substantive rights for litigants.

  28 C.F.R. § 16.21(d).

        The DOJ’s Touhy regulations “unquestionably give Justice Department

  employees the authority, when so ordered by superiors, to refuse to comply

  with a subpoena ordering disclosure of confidential files when the United

  States is not a party to a legal action.” Louisiana v. Sparks, 978 F.2d 226,

  234-35 (5th Cir. 1992). The Fifth Circuit has explained that sovereign

  immunity prevents the enforcement of a subpoena against an unwilling

  sovereign, absent an express waiver of such immunity. Louisiana v. Scire, 15

  F.3d 1078, 1079 (5th Cir. 1994). Any waiver of sovereign immunity “cannot

  be implied but must be unequivocally expressed.” United States v. Mitchell,


  BUTOWSKY V. FOLKENFLIK, ET AL.:
  FBI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL              PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 76 Filed 10/24/19 Page 4 of 9 PageID #: 1071



  445 U.S. 535, 538 (1980). When no such waiver exists, the appropriate action

  is to quash the subpoena at issue “on the ground that a court, state or federal,

  lacks jurisdiction to enforce a subpoena against an unwilling sovereign.”

  Sparks, 978 F.2d at 236.

                           III. BACKGROUND FACTS

        On July 3, 2019, Mr. Clevenger sent a cover letter and subpoena duces

  tecum to the United States Attorney. See Exhibit A. Although his letter

  referenced Touhy, Mr. Clevenger did not actually provide a proper request as

  required by the DOJ Touhy Regulations. Compare id. with 28 C.F.R. § 16.21,

  et seq.

        On July 23, 2019, the United States Attorney, through his designee,

  wrote Mr. Clevenger to request that he provide a summary of the information

  sought and its relevance to the proceedings, in accordance with the Touhy

  regulations. See Exhibit B, July 23, 2019 letter from AUSA Russ to Clevenger

  (citing 28 C.F.R. § 16.22(d)).

        Mr. Clevenger provided the requested summary on July 26, 2019. See

  Exhibit C. In his July 26 letter, Mr. Clevenger explained his perspective as

  to how the requested documents related to Butowsky’s immediate lawsuit.

  Mr. Clevenger claimed that Butowsky “was informed by someone” that

  certain documents existed and were in FBI custody. This assertion


  BUTOWSKY V. FOLKENFLIK, ET AL.:
  FBI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL             PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 76 Filed 10/24/19 Page 5 of 9 PageID #: 1072



  contradicted Butowsky’s allegations in his complaint that focus on Rod

  Wheeler (Butowsky’s colleague) claiming to have critical law enforcement

  sources. See, e.g., Dkt. No. 72, ¶ 33 at n. 7 (explaining that Wheeler, not

  Butowsky, was the person with “sources at the FBI”), ¶ 77.1

        Following a review of Mr. Clevenger’s July 26 Touhy summary, the

  United States Attorney’s designee denied the request. See Exhibit D, August

  8, 2019 letter from AUSA Russ to Clevenger (the “Touhy Denial Letter”). In

  the Touhy Denial Letter disallowing the production of documents, the United

  States Attorney raised the following objections and considerations:

         The request sought information that was irrelevant to the pending

            litigation, and was therefore not permissible under Fed. R. Civ. P.

            26(b)(1);

         The burdensomeness of the request outweighed any possible benefit

            from its production, again violating Fed. R. Civ. P. 26(b)(1);

         The request sought the same records that Mr. Clevenger has

            requested in a FOIA action pending in the Eastern District of New

            York, Clevenger v. United States Dep’t of Justice, Case No.

            1:18CV1568, in the Eastern District of New York (the “FOIA suit”);




        1Throughout his complaint, Butowksy strains to distance himself from
  Wheeler’s alleged investigation into Seth Rich’s murder.

  BUTOWSKY V. FOLKENFLIK, ET AL.:
  FBI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL                  PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 76 Filed 10/24/19 Page 6 of 9 PageID #: 1073




         That regardless of the relevancy of the request, no responsive

            documents existed; and

         The request sought information that implicated the Privacy Act, 5

            U.S.C. § 225a.

  Id. The Touhy Denial Letter also explained that Butowsky’s request to the

  FBI was improper because, based on his own July 26 letter and his

  allegations in the lawsuit, he focused on information that Butowksy learned

  from “someone”2 and not directly from the FBI. Id. Because Butowsky

  could obtain information from those other third parties who reported

  information to him rather than from the FBI itself, the request was directed

  to the wrong third party.

        Mr. Clevenger made no further communication with the United States

  Attorney’s Office for the Eastern District of Texas until he filed his Motion to

  Compel on October 11, 2019. Dkt. No. 75. He filed that Motion to Compel


        2  This purported informant is the lynchpin to Mr. Butowsky’s legal
  allegations and defenses in this case and at least five other pending federal
  lawsuits. See Edward Butowsky v. Douglas Wigdor, et al., Case No. 4:19-cv-00577-
  ALM-KPJ, in the United States District Court for the Eastern District of Texas;
  Edward Butowsky v. Michael Gottlieb, et al., Case No. 4:19-cv-00180-ALM-KPJ, in
  the United States District Court for the Eastern District of Texas; Edward
  Butowsky v. Democratic National Committe, et al., Case No. 4:19-cv-00582-ALM-
  KPJ, in the United States District Court for the Eastern District of Texas; Rich, et
  al. v. Fox News Network LLC, et al., Case No. 1:18-cv-2223, in the United States
  District Court for the Southern District of New York; Aaron Rich v. Butowsky, et al.,
  Case No. 1:18-cv-681, in the United States District Court for the District of
  Columbia.

  BUTOWSKY V. FOLKENFLIK, ET AL.:
  FBI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL                  PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 76 Filed 10/24/19 Page 7 of 9 PageID #: 1074



  without complying with the Eastern District of Texas’s certificate of

  conference rules. See Local R. CV-7(h). Although he conferred with counsel

  for the Defendants, the Defendants are not subject of the subpoena.

        Despite this technical failure, the Court can treat the motion to compel

  as opposed by the government and address it forthwith. And for the

  straightforward reasons explained herein, Plaintiff’s Motion to Compel

  should be denied.

  IV. DENIAL OF TOUHY REQUEST CAN ONLY BE CHALLENGED IN
               A SEPARATE SUIT UNDER THE APA

        The Court does not have the power to compel discovery from the FBI in

  the immediate litigation. Instead, the proper method for Butowsky to seek

  judicial review of the agency’s final decision pursuant to its regulations is

  through a direct action brought under the Administrative Procedure Act. CF

  Industries, Inc. v. Dep’t of Justice BATF, 692 F.App’x 177, 182 n.3 (5th Cir.

  2017); Hasie v. Office of Comptroller of Currency, 633 F.3d 361, 365 (5th Cir.

  2011); Cabral v. U.S. Dep’t of Justice, 587 F.3d 13, 22-23 (1st Cir. 2009);

  Puerto Rico v. United States, 490 F.3d 50, 61 n. 6 (1st Cir. 2007); In re Boeh,

  25 F.3d 761, 764-65 (9th Cir. 1994).

        And then, in that separate APA action, the reviewing court may only

  overturn an agency’s decision denying disclosure if the decision is found to be

  “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

  BUTOWSKY V. FOLKENFLIK, ET AL.:
  FBI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL                  PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 76 Filed 10/24/19 Page 8 of 9 PageID #: 1075



  with the law.” 5 U.S.C. § 706(2)(A). The scope of APA review under that

  standard is narrow, and the reviewing court cannot substitute its judgment

  for that of the agency. Hasie, 633 F.3d at 365.

        According to 28 C.F.R. § 16.22(a), in the absence of a direct challenge to

  the Attorney General’s (or here, the United States Attorney’s designee’s)

  decision to withhold permission to produce documentation, the FBI cannot be

  held in contempt for refusing to provide documentation. Boeh, 25 F.3d at 766.

  Nor can the Court review or second-guess the agency’s decision. There may

  be time and place for a court to evaluate the agency’s action in response to

  Plaintiff’s subpoena, but it is not now and it is not here in the immediate

  lawsuit.

                                  CONCLUSION

        The Federal Bureau of Investigation respectfully requests that the

  Court deny Plaintiff’s Motion to Compel and quash the subpoena.

                                              Respectfully submitted,

                                              JOSEPH D. BROWN
                                              UNITED STATES ATTORNEY
                                              EASTERN DISTRICT OF TEXAS

                                              /s/ Robert Austin Wells
                                              Robert Austin Wells
                                              Assistant United States Attorney
                                              State Bar No. 24033327
                                              110 N. College, Suite 700
                                              Tyler, TX 75702

  BUTOWSKY V. FOLKENFLIK, ET AL.:
  FBI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL              PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 76 Filed 10/24/19 Page 9 of 9 PageID #: 1076



                                              Phone: 903-590-1400
                                              Fax: 903-590-1436
                                              robert.wells3@usdoj.gov

                                              ATTORNEY FOR THE FEDERAL
                                              BUREAU OF INVESTIGATION




                          CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Response in Opposition to
  Plaintiff’s Motion to Compel was served on all counsel of record by way of the
  Court’s CM/ECF system on October 24, 2019.


                                              /s/ Robert Austin Wells
                                              Robert Austin Wells
                                              Assistant United States Attorney




  BUTOWSKY V. FOLKENFLIK, ET AL.:
  FBI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL            PAGE 9
